Citation Nr: 9908008	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-31 582	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2. Entitlement to service connection for thoracic spine 
disability.

3.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1985 to July 
1991.  This case was remanded by the Board of Veterans' 
Appeals (Board) in September 1997 to the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas, for additional development.  The 
case is again before the Board.

The issues of entitlement to service connection for thoracic 
spine and neck disabilities are addressed in the remand 
portion of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for low back disability has been obtained.

2.  Chronic low back disability was present in service; low 
back disability was not found on service entrance examination 
and the low back disability is not clearly and unmistakably 
shown to have existed prior to service.


CONCLUSION OF LAW

Low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is plausible.  Additionally, the facts 
relevant to the issue have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Continuity of symptomatology is 
required when the condition noted during service is not shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

The veteran's service medical records reveal that there were 
no pertinent complaints or abnormal findings on his 
enlistment medical history and examination reports dated in 
January 1985.  It was noted in December 1986 that the veteran 
slipped and fell in a parking lot; there was a bruise and 
possible hematoma in the sacral area.  Medical records for 
January 1987 reveal that the veteran's sacrum was tender with 
slight swelling; it was noted that X-rays of the low back did 
not show any fracture or dislocation.  The assessment was 
contusion of the sacral bone.  The veteran complained in July 
1987 of back pain and said that it hurt to stand up.  The 
assessment was low back pain/myositis.  The veteran 
complained in March 1988 of low back and neck pain for the 
previous two weeks; she indicated that she had to lift things 
at work and strained her back a lot as a result.  The 
assessment was thoracic and lumbar myositis.  She complained 
of recurrent low back and neck pain in March 1989; she denied 
any recent history of trauma.  The assessment was skeletal 
pain.  Chronic multi-level somatic dysfunction was diagnosed 
later in March 1989.  The assessment in April 1989 was 
chronic lumbar-pelvic somatic dysfunction, questionable 
anatomic leg length discrepancy; the condition was considered 
to have improved later in April 1989.  

Private outpatient records from November 1991 to October 1995 
reveal that the veteran complained of low back and neck pain 
in November 1991 and August 1992.  

According to a February 1993 interpretation of an X-ray 
report of the veteran's low back from Mark E. Breault, D.C., 
the veteran's right leg was 3mm shorter than her right, with 
a slight right rotatory scoliosis through the lumbar spine; 
there was a grade one spondylolisthesis, which was though to 
be either congenital or from prior trauma.  Also noted were 
some early degenerative changes at L5-S1.  According to a 
November 1995 statement from Dr. Breault, the veteran had 
been treated in February 1993 for a low back injury, which 
she received by lifting boxes over her head at work.  She was 
treated for some spasm, swelling, and fixation of L5; she was 
considered fully recovered after treatment in April 1993.

On VA examination in January 1996, the veteran complained of 
back and neck discomfort since working in a warehouse in 
service in 1986.  An X-ray study revealed some irregularity 
and increased density in the posterior elements of L5, 
possibly secondary to exacerbation of bony formations.  

On VA examination in April 1996, X-rays of the lumbar spine 
were noted to reveal spondylolysis at L5-S1, which was 
thought to have most probably been there since childhood and 
could have been the cause of some lumbosacral pain.  The 
pertinent diagnosis was chronic lumbosacral pain, with 
spondylolysis of L5-S1.  

The veteran testified at her personal hearing at the M&ROC in 
August 1996 that because she had not had low back problems 
prior to service, the lumbar findings in service must be 
traumatic, rather than congenital, in origin.

According to a January 1997 statement from G. B. Wood, M.D., 
the examination reports in the record since the traumatic 
fall in "January 1988" did not support the association of 
the present lumbosacral findings as either caused by or 
aggravated by the remote trauma.

An August 1997 statement from Craig N. Bash, M.D., a board 
certified radiologist, reveals that, after review of the 
veteran's claims file, including the service medical records 
and X-rays, he diagnosed chronic lumbosacral pain, with 
spondylolysis of L5-S1.  Dr. Bash noted that the lumbar spine 
X-rays showed irregularities that could either be congenital 
or acquired as a result of trauma and concluded that it was 
at least as likely as not that the spondylolysis resulted 
from trauma to the sacral area in December 1986 or, if 
present prior to the veteran's slipping and falling, that 
there was aggravation of a pre-existing condition.

On VA examination in November 1997, the veteran complained of 
neck and back pain with radiation to the right leg when she 
sat too long.  She took Motrin twice a week and received 
physical therapy or chiropractic treatment every six months.  
It was noted that the only thing seen on X-rays of the lumbar 
spine was spondylolysis at L5-S1 on the left, which appeared 
to be old and congenital because of the location.  The 
pertinent diagnosis was chronic lumbar pain with no obvious 
episode of injury or accident, with a normal examination and 
a normal X-ray except for congenital L5 spondylolysis.  The 
examiner concluded that the spondylolysis of L5-S1 could be 
related to repetition of bending, stooping, and lifting while 
the veteran was in service.

The veteran complained on VA examination in January 1998 of 
intermittent back pain, with recent development of pain and 
tingling in the right upper thigh.  It was noted that she was 
in the Air Cargo Service while on active duty and that her 
daily duties included lifting heavy boxes, which weighed 
approximately 50 pounds each, usually without a back brace.  
It was noted that X-rays of the lumbar spine in January 1998 
revealed bilateral spondylolisthesis of L5 pars 
interarticularis with mild anterolisthesis of L5 over S1.  
The pertinent diagnosis was long-term intermittent back pain 
with spondylolisthesis at L5-S1.  The examiner concluded that 
the veteran's military job might have aggravated her back 
problem.

According to a December 1998 medical report from Dr. Bash, 
the post-service clinical findings of spondylolysis of L5-S1, 
including on VA examination, were either incurred or 
aggravated beyond normal progression in service.

The evidence of record does not reveal any low back 
complaints or abnormal low back findings on service entrance 
examination in January 1985.  The evidence satisfactorily 
establishes the presence of chronic low back disability in 
service.  Although some of the medical evidence indicates 
that the veteran's low back disability existed prior to 
service, other medical evidence indicates that the low back 
disability is etiologically related to service.  The evidence 
does not clearly and unmistakably establish that the 
veteran's low back disability existed prior to service.  
Therefore, the presumption of soundness has not been rebutted 
and service connection is warranted for the veteran's low 
back disability.


ORDER

Service connection for low back disability is granted.


REMAND

The record reflects some confusion as to the nature, extent, 
and etiology of any thoracic or cervical spine disability.  
The veteran's service medical records contain complaints of 
thoracic and cervical spine disability, and pertinent 
diagnoses during service were thoracic myositis, chronic 
multilevel somatic dysfunction, and trapezius muscle strain.  
While a VA examiner concluded in November 1997 that the 
veteran's thoracic and cervical pain could not be related to 
any occupation during service, another VA examiner indicated 
in January 1998 that the veteran's military job might have 
aggravated her neck problem.  Additionally, Dr. Bash 
concluded in December 1998 that the veteran continued to have 
residuals of cervical strain but that additional evaluation, 
to include an MRI, might be needed to determine whether the 
veteran has thoracic and cervical disabilities caused by 
service.  No MRI of the spine has been conducted.

Based on the above, the Board finds that additional 
development is required before the Board decides the 
remaining issues on appeal.  Accordingly, the case is 
REMANDED to the M&ROC for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
thoracic and cervical spine disabilities.  
After obtaining any necessary consent 
from the veteran, the M&ROC should 
obtain, and associate with the file, all 
records noted by the veteran that are not 
currently on file.

2.  After the above, the M&ROC should 
arrange for a VA orthopedic examination 
of the veteran by a board certified 
specialist, if available, to determine 
the nature, extent, and etiology of all 
current thoracic and cervical spine 
disabilities.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner before the 
examination for proper review of the 
medical history.  All indicated studies, 
including an MRI, should be performed.  
The examiner should then provide an 
opinion with respect to each currently 
present disorder of the thoracic spine 
and neck as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  The 
rationale for all opinions expressed must 
be provided.

3.  Thereafter, the M&ROC should review 
the claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The M&ROC should then 
undertake any other indicated development 
and should readjudicate the issues of 
entitlement to service connection for 
thoracic spine and neck disabilities.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the M&ROC should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 



- 2 -




- 7 -


